Citation Nr: 1816753	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-16 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left knee disability.

2. Entitlement to an initial compensable rating for right ankle disability.

3. Entitlement to an initial rating in excess of 10 percent for right hip limitation of flexion.

4. Entitlement to an initial compensable rating for right hip limitation of extension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2018, the Veteran testified at a videoconference Board hearing before the undersigned at the Atlanta RO.  A transcript of that hearing is of record.

The Board notes that the Veteran filed a notice of disagreement as to the December 2012 rating decision in December 2012.  A subsequent March 2013 rating decision granted service connection for right hip strain with limitation of flexion, assigning a 10 percent rating from March 9, 2012; right hip strain with limitation of extension, assigning a noncompensable rating from March 9, 2012; left knee disability, assigning a 10 percent from March 9, 2012; and right ankle disability, assigning a noncompensable rating from March 9, 2012.  Thereafter, an April 2014 statement of the case mistakenly addressed the foregoing issues as if service connection was never established, rather than addressing the initial ratings granted by way of the March 2013 rating decision.  The Veteran filed a substantive appeal in May 2014.  At his January 2018 videoconference Board hearing, the Veteran confirmed with the undersigned that he disagreed with the initial ratings assigned in the March 2013 rating decision.  The Board, therefore, has modified the issues on appeal, as reflected on the title page. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

REMAND

As previously stated, the March 2013 rating decision granted service connection for right hip strain with limitation of flexion, assigning a 10 percent rating from March 9, 2012; right hip strain with limitation of extension, assigning a noncompensable rating from March 9, 2012; left knee disability, assigning a 10 percent from March 9, 2012; and right ankle disability, assigning a noncompensable rating from March 9, 2012.  An administrative error appears to have resulted in the Veteran being issued a statement of the case with respect to the original denial of service connection for the foregoing issues by way of the December 2012 rating decision, rather than issuing the Veteran a statement of the case following the March 2013 grants of service connection.  On remand, the Veteran should be issued a supplemental statement of the case to ensure he is fully informed as to the laws and regulations governing his initial rating claims.

During his January 2018 VA examination, the Veteran testified that his right hip, left knee, and right ankle disabilities have worsened since his November 2012 VA examinations.  With regard to his right hip disabilities, the Veteran stated he experiences pain with movement, stiffness and tenderness in his hip, limited range of motion, and difficulty walking and standing.  He testified that he experiences flare-ups in his right hip every other day and that he may require surgery soon.  With regard to his left knee disability, the Veteran indicated he experiences swelling, stiffness, muscle weakness, decreased mobility, and limited range of motion, as well as flare-ups every other day.  With regard to his right ankle disability, the Veteran stated he experiences swelling, inflammation, stiffness, pain, loss of range of motion, and flare-ups.  He indicated his osteoarthritis is worsening.  Therefore, to ensure that the record reflects the current severity of the Veteran's conditions, new examinations are needed to properly evaluate his service-connected right hip, left knee, and right ankle disabilities.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Issue a supplemental statement of the case informing the Veteran of the laws and regulations governing his initial rating claims, as to the issues of right ankle disability, left knee disability, right hip limitation of flexion, and right hip limitation of extension, to which service connection was established in a March 2013 rating decision.

2. Thereafter, Schedule the Veteran for a VA examination to determine the nature and current severity of his service-connected left knee disability.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If possible, provide these tests for the opposite joint.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  The rationale for all opinions expressed should be provided. 

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.

b) Indicate whether the examination is taking place during a period of flare-up, and if it is not, the examiner should ask the Veteran to describe the flare-ups, including: frequency, duration, severity, and functional impairment.

c) Provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up.  If the examiner cannot estimate the degrees of additional range of motion during flare-ups without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

The examiner should address how the Veteran's left knee disability impacts his activities of daily living, including his ability to obtain and maintain employment.

3. Schedule the Veteran for a VA examination to determine the nature and current severity of his service-connected right ankle disability.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If possible, provide these tests for the opposite joint.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  The rationale for all opinions expressed should be provided. 

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.

b) Indicate whether the examination is taking place during a period of flare-up, and if it is not, the examiner should ask the Veteran to describe the flare-ups, including: frequency, duration, severity, and functional impairment.

c) Provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up.  If the examiner cannot estimate the degrees of additional range of motion during flare-ups without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

The examiner should address how the Veteran's right ankle disability impacts his activities of daily living, including his ability to obtain and maintain employment.

4. Schedule the Veteran for a VA examination to determine the nature and current severity of his service-connected right hips disabilities, to include limitation of extension and limitation of flexion.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If possible, provide these tests for the opposite joint.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  The rationale for all opinions expressed should be provided. 

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.

b) Indicate whether the examination is taking place during a period of flare-up, and if it is not, the examiner should ask the Veteran to describe the flare-ups, including: frequency, duration, severity, and functional impairment.

c) Provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up.  If the examiner cannot estimate the degrees of additional range of motion during flare-ups without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

The examiner should address how the Veteran's right hip disabilities impact his activities of daily living, including his ability to obtain and maintain employment.

5. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




